DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicants reply filed 5/31/22.  Claims 1-3, 5, 11-13 and 20 are amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0373040 A1 to Grubbs et al. (hereinafter “Grubbs”) in view of US Publication No. 2020/0145244 A1 to Hollinger et al. (hereinafter “Hollinger”). 

Concerning claim 1, Grubbs discloses a server, comprising: a memory to store data and instructions (Fig. 5A); 
at least one processor operable to communicate with the memory (Fig. 5A), wherein the at least one processor is operable to: 
establish a connection with a client device to stream a game to the client device (paragraph [0002]); 
receive context information from the client device (paragraphs [0088], [0096] - [0098] – context information including information related to the current context of the client device is gathered); 
send, to a learning system, a rank and reward call for a recommendation for channel parameters for the connection, wherein the rank and reward call includes the context information, a user vector, and an item vector device (paragraphs [0025], [0088], [0096] - [0098], [0114]-[0116] – workflows are scored based on various data collected); 
receive, from the learning system, the recommendation for the channel parameters in response to the rank and reward call (paragraphs [0018], [0063] – recommendations are received based on the scoring); and 
use the recommendation to set a value of the channel parameters to stream the game to the client device (paragraphs [0018], [0063] – improved games are streamed as a result of the data collected). 
Grubbs lacks specifically disclosing, however, Hollinger discloses a reinforcement learning system, access a game signature function that represents optimal game play for a cohort of users for the game learned through machine learning from analyzing game data stored in a game streaming history datastore, wherein the cohort of user is associated with user of the client device and different game signature functions are learned for different cohorts of users for the game; use the game signature function to determine a reward function, wherein the reward function captures user preferences for game play; and adjust the value of the channel parameters to stream the game to the client device to maximize the reward function (paragraphs [0076]-[0084] - game signatures are determined for users based on gathering user preference history during game play and optimal streaming is provided to the user based on their preferences).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Hollinger in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 2 and 12, Grubbs discloses wherein the user vector is a multidimensional array of numbers that provides a summary of a gaming history of the user of the client device (paragraphs [0049], [0088], [0096] - [0098] – motion vector data is collected to provide gaming history). 

Concerning claims 3 and 13, Grubbs discloses wherein the user vector is learned through the machine learning from analyzing the game data stored in a game streaming history datastore (paragraph [0063]). 

Concerning claim 4, Grubbs discloses wherein the item vector is a multidimensional array of numbers that provides a summary of game information for the game (paragraphs [0025], [0049], [0088], [0096] - [0098], [0114]-[0116]). 

Concerning claims 5 and 14, Grubbs discloses wherein the at least one processor is further operable to: determine a reward function error for the channel parameters by calculating a distance between a game play curve for the game and the game signature function (paragraphs [0061], [0114]-[0116]). 

Concerning claims 6 and 15, Grubbs discloses wherein the game play curve represents a current game play of the user (paragraphs [0061], [0114]-[0116]). 

Concerning claims 7 and 16, Grubbs discloses wherein the at least one processor is further operable to: receive updated context information from the client device; send, to the reinforcement learning system, a new rank and reward call for a new recommendation for the channel parameters, wherein the new rank and reward call includes the updated context information, the reward function error, the user vector, and the item vector; and receive, from the reinforcement learning system, the new recommendation for the channel parameters (paragraphs [0018], [0025], [0063], [0088], [0096] - [0098], [0114]-[0116]).

Concerning claims 8, and 17, Grubbs lacks disclosing, however, Hollinger discloses wherein the reinforcement learning system recommends adjustments to the channel parameters until a value of the reward function error is within a threshold level (paragraphs [0076]-[0084] - game signatures are determined for users based on gathering user preference history during game play and optimal streaming is provided to the user based on their preferences).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Hollinger in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 9, and 18, Grubbs lacks disclosing, however, Hollinger discloses wherein the at least one processor is further operable to: modify the value of the channel parameters in response to the new recommendation; and use the value of the channel parameters to stream the game to the client device (paragraphs [0076]-[0084] - game signatures are determined for users based on gathering user preference history during game play and optimal streaming is provided to the user based on their preferences).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Hollinger in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 10, and 19, Grubbs lacks disclosing, however, Hollinger discloses wherein the at least one processor is further operable to: receive the updated context information from the client device at a predetermined time interval; and send the new rank and reward call at the predetermined time interval (paragraphs [0076]-[0084], - game signatures are determined for users based on gathering user preference history during game play and optimal streaming is provided to the user based on their preferences).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Hollinger in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 11 and 20, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715